                                                                                                       ISTRIC
                                                                                                  TES D      TC
                                                                                                TA
                                 1   Jonah A. Grossbardt (State Bar No. 283584)




                                                                                                                             O
                                                                                            S




                                                                                                                              U
                                                                                          ED
                                     SRIPLAW




                                                                                                                               RT
                                 2   1801 Century Park East                                                      DERED




                                                                                      UNIT
                                                                                                        O OR
                                     Suite 1100                                                 IT IS S
                                 3   Los Angeles, CA 90067




                                                                                                                                       R NIA
                                     323.364.6565 – Telephone
                                                                                                                                 ers
                                 4   561.404.4353 – Facsimile                                                    nz   alez Rog




                                                                                       NO
                                                                                                         onne Go
                                     jonah.grossbardt@sriplaw.com                               Judge Yv




                                                                                                                                       FO
                                                                                        RT
                                 5




                                                                                                                                   LI
                                     Attorneys for Plaintiff                                   ER        2/27/2020




                                                                                          H




                                                                                                                                 A
                                 6   PAUL REIFFER                                                   N                             C
                                                                                                                      F
                                                                                                        D IS T IC T O
                                                                                                              R
                                 7
                                                               UNITED STATES DISTRICT COURT
                                 8
                                                          NORTHERN DISTRICT OF CALIFORNIA
                                 9                                          OAKLAND

                                10
                                     PAUL REIFFER,                  ) Case No.: 4:19-cv-06892-YGR
                                11                                  )
                                                Plaintiff,          )
      LOS ANGELES, CALIFORNIA




                                12                                  )      NOTICE OF VOLUNTARY
SRIPLAW




                                           vs.                      )              DISMISSAL
                                13                                  )
                                     FIRST ALARM SECURITY & PATROL, )
                                14   INC. DBA                       )
                                     FIRSTSECURITYSERVICES.COM AND )
                                15   SOS SECURITY LLC,              )
                                                                    )
                                16              Defendants.         )
                                                                    )
                                17
                                            Plaintiff, Paul Reiffer, by and through his undersigned counsel, and pursuant to
                                18
                                     Fed. R. Civ. P. 41(a)(1)(A)(i), hereby dismisses the instant lawsuit, with prejudice, with
                                19
                                     each party to bear its own costs, attorneys’ fees and expenses.
                                20
                                     DATED: February 24, 2020                      Respectfully submitted,
                                21
                                                                                   /s/ Jonah A. Grossbardt
                                22                                                 JONAH A. GROSSBARDT
                                                                                   SRIPLAW
                                23                                                 Attorneys for Plaintiff Paul Reiffer

                                24


                                                                                                          Notice of Voluntary Dismissal
                                     PAGE NO 1 of 1                                                                 3:19-cv-06892-YGR
